UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4629



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GABRIEL GUTIERREZ-PIZA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-432)


Submitted:   February 28, 2006            Decided:   March 22, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gabriel    Gutierrez-Piza       pled    guilty      to   one    count     of

reentry of a deported alien, in violation of 8 U.S.C. § 1326(a),

(b)(2) (2000).     Gutierrez-Piza was sentenced to imprisonment for

thirty-seven months.      We affirm the conviction and sentence.

            Counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there were no meritorious

grounds for appeal, but raising the issue of whether the sentence

imposed     by   the   district     court     was    reasonable.               Although

Gutierrez-Piza     was   informed    of     his    right   to    file      a    pro   se

supplemental brief, he did not do so.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                      See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                    However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

Id.   If the sentence imposed is within the properly calculated

guideline range, it is presumptively reasonable.                 United States v.

Green, __F.3d__, 2006 WL 267217, at *5 (4th Cir. Feb. 6, 2006) (No.

05-4270).

            Gutierrez-Piza’s thirty-seven month sentence was both

within the guideline range of thirty to thirty-seven months, and


                                     - 2 -
well within the statutory maximum of twenty years.    See 8 U.S.C.

§ 1326(b)(2). Because the district court appropriately treated the

guidelines as advisory, properly calculated and considered the

guideline range, and weighed the relevant § 3553(a) factors, we

find the sentence reasonable.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 3 -